Citation Nr: 0942425	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  08-06 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than posttraumatic stress 
disorder, to include panic disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.G. 




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a June 2007 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Cleveland, Ohio in which the RO 
denied the appellant's claims of entitlement to service 
connection for posttraumatic stress disorder ("PTSD") and 
panic disorder with agoraphobia.  The appellant, who had 
active service from May 1967 to February 1971, submitted two 
statements in July 2007 that the RO determined constituted a 
Notice of Disagreement to the denial of his PTSD service 
connection claim.  The RO responded to the appellant's July 
2007 statements by issuing a Statement of the Case in 
February 2008 addressing the denial of the appellant's PTSD 
service connection claim.  According to an appeal's printout 
sheet contained in the claims file, the appellant apparently 
submitted a Substantive Appeal related to his PTSD service 
connection claim in late-February 2008.  Thereafter, the RO 
referred this issue to the Board for appellate review.    

The appellant testified during a Video Conference hearing 
before the undersigned Veterans Law Judge in September 2008.  
Thereafter, he submitted an additional statement and a 
newspaper article in support of his PTSD service connection 
claim. See October 2008 statement, with attachment. 

Upon review of all evidence of record, the Board finds that 
reasonable doubt should be resolved in the appellant's favor 
in terms of the intent of his July 2007 statements; and as 
such, the statements should be construed as constituting a 
notice of disagreement to the denial of both of his service 
connection mental health claims. See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  
Therefore, the Board has recharacterized the appellant's 
service connection panic disorder claim as a claim of 
entitlement to service connection for an acquired psychiatric 
disorder other than posttraumatic stress disorder, to include 
panic disorder with agoraphobia.  This issue will be 
addressed in the REMAND portion of the decision below; and is 
hereby REMANDED to the RO via the Appeals Management Center 
("AMC") in Washington, DC.  The RO will contact the 
appellant and inform him if further action is required on his 
part in relationship to this remanded claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal in terms of his claim 
of entitlement to service connection for posttraumatic stress 
disorder has been obtained.

2.  The more competent and persuasive medical evidence of 
record indicates that the appellant has a current diagnosis 
of panic disorder with agoraphobia.  

3.  The preponderance of the evidence is against finding that 
the appellant has (currently or in the past) an established 
diagnosis of posttraumatic stress disorder.  


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or 
aggravated during active service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).  

With respect to the appellant's claim of entitlement to 
service connection for posttraumatic stress disorder 
("PTSD"), VA has met all statutory and regulatory notice 
and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  Specifically, the Board finds that a letter 
dated in March 2007 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware from this letter that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
PTSD service connection claim.  The March 2007 letter 
informed the appellant that additional information or 
evidence was needed to support his PTSD service connection 
claim; and asked the appellant to send the information to VA. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini 
II].  

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) was revised during the pendency of this appeal.  
These revisions became effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the case 
at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service treatment records and VA medical records 
have been obtained, to the extent possible. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  A review of the claims file 
reveals no indication that any additional evidence, relevant 
to the issue decided in the merits portion of this decision 
herein, is available and not part of the claims file.  In 
this regard, the record reveals that the appellant was 
provided a VA examination in November 2007 in connection with 
his PTSD claim. 38 C.F.R. § 3.159(c)(4).  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that the VA medical 
opinion obtained in this case is adequate as it is predicated 
on a review of medical records; contains a description of the 
history of the PTSD disability at issue in this case; 
documents and considers the appellant's complaints and 
symptoms; and includes an opinion addressing the medical 
question of whether the appellant's psychiatric 
symptomatology fulfills the diagnostic criteria for a 
diagnosis of PTSD (under the criteria of DSM-IV) that is 
related to a PTSD stressor event experienced by the appellant 
during his period of service. See November 2007 VA 
examination report.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met. 
38 C.F.R. § 3.159(c) (4).   
 


Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his PTSD service connection 
claim. See letter dated in March 2007 from the RO to the 
appellant; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Regardless, since the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for PTSD, any 
questions as to the appropriate disability rating or 
effective date to be assigned to this claim are rendered 
moot; and no further notice is needed. Id.  Therefore, since 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this particular claim, the Board finds that 
any such failure is harmless and proceeds with a merits 
adjudication of the appellant's PTSD service connection 
claim. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

B.  Service connection for PTSD

In this appeal, the appellant seeks service connection for a 
psychiatric disorder that he contends is PTSD. October 2006 
statement with application for compensation; statements dated 
in March 2007 and July 2007; September 2008 BVA hearing 
transcript.  In this regard, the appellant alleges that he 
has developed PTSD as a result of being aboard the USS 
Enterprise on January 14, 1969 when that ship experienced an 
explosion/fire that resulted in the deaths of 27 sailors and 
85 servicemen being injured. Id.; RO's November 2007 request 
for PTSD examination.  A review of the evidence contained in 
the claims file indicates that the appellant was in-fact 
abroad the USS Enterprise on January 14, 1969, when that ship 
caught fire. See Internet articles pertaining to the USS 
Enterprise; copy of envelope post-marked January 23, 1969 
addressed to the appellant's parents, with the appellant's 
name listed on the return address and a copy of a letter 
apparently mailed in January 1969 that discusses the January 
1969 fire and explosion on the USS Enterprise; RO's November 
2007 request for PTSD examination (the RO indicates that the 
appellant was an aviation machinist's mate onboard the USS 
Enterprise at the time of the January 14, 1969 
fire/explosion).  The medical evidence of record also reveals 
that the appellant has received medical treatment in 
relationship to psychiatric symptomatology he has experienced 
since his separation from service. See VA medical records 
dated from November 1995 to February 2008.  However, while 
viewing all of the evidence of record in the light most 
favorable to the appellant in this case, the Board finds (for 
reasons that will be discussed in more detail below) that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for PTSD.  As 
such, the appeal as to this issue must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for certain chronic 
diseases, such as psychosis as that term is defined in 
38 C.F.R. § 3.384, when such disease is manifested to a 
compensable degree within one year of separation from service 
and the veteran seeking service connection had continuous 
service for 90 days or more during a period of war or after 
December 31, 1946. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309, 3.384.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

In order to establish service connection, a claimant must 
generally submit: 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999).  Service connection for 
PTSD specifically requires: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV), (2) a link, established by 
medical evidence, between the appellant's current symptoms 
and an in-service stressor and (3) credible supporting 
evidence that the claimed in-service stressor occurred. 38 
C.F.R. § 3.304(f).



Turning to the first element need to establish service 
connection for PTSD (medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a)), the Board 
finds that the pertinent medical evidence of record in this 
case consists of VA medical records dated from November 1995 
to February 2008 and a VA examination report dated in 
November 2007.  

Of the VA medical records referenced above, the Board 
observes that the majority of these records reference the 
appellant's mental health diagnosis as panic disorder with 
agoraphobia. See VA medical records dated from November 2005 
to June 2007; see also December 2002 VA medical records 
(appellant's symptoms reported to be consistent with alcohol 
dependence in early partial remission; examiner reported that 
it was unclear whether PTSD was a viable clinical issue).  
Specifically, the medical evidence contained in the claims 
file indicates that the appellant first reported to a VA 
medical provider in November 2005 that he had been 
experiencing episodic "attacks" since approximately 
December 2004 after he had a carotid angiogram.  At that 
time, the appellant's medical provider referred him for an 
evaluation for panic attacks. See November 2005 VA medical 
records.  Thereafter, VA medical records dated in December 
2005 and January 2006 reveal that the appellant was diagnosed 
by a VA staff psychiatrist with panic disorder with 
agoraphobia and alcohol dependence in sustained full 
remission. December 2005 and January 2006 VA medical records; 
see also VA medical records dated in June 2006 (appellant 
continued to be diagnosed with panic disorder with 
agoraphobia).  In making this initial diagnosis in December 
2005, the appellant's VA examining psychiatrist noted under 
the section pertaining to the appellant's military history 
that the appellant served in Vietnam and was aboard the USS 
Enterprise when it blew up; and that the appellant reported 
seeing "a lot of bad things."  However, the examiner 
thereafter noted "No PTSD symptoms" and the results of the 
appellant's mental status examination before diagnosing the 
appellant with panic disorder with agoraphobia. December 2005 
VA medical records.    

The appellant's diagnosis of panic disorder was subsequently 
confirmed in October 2006 when the appellant's VA staff 
psychiatrist prepared a letter on the appellant's behalf in 
which he indicated that the appellant suffered from panic 
disorder with agoraphobia and that he was receiving 
psychopharmacological treatment for that condition. See 
October 2006 VA medical records.  VA medical records dated in 
May 2007 prepared by a registered nurse/clinical nurse 
specialist also continued to reflect a diagnosis of panic 
disorder with agoraphobia that was in partial remission (May 
2007 VA medical records); and this diagnosis was affirmed yet 
again by another VA medical doctor in June 2007. June 2007 VA 
medical records.  

Subsequently, in July 2007, the appellant requested and 
underwent a VA psychological consultation at the VA Medical 
Center where he was receiving mental health treatment for the 
purpose of assessing whether he had PTSD. See July 2007 VA 
medical records.  During this psychological consultation, the 
appellant reported to a VA clinical social worker that he had 
been diagnosed several years before with PTSD but the social 
worker was unable to locate such a diagnosis in his records. 
Id.; see VA medical records dated from November 1995 to June 
2001 and October 1998 to June 2007.  She indicated in her 
report that the appellant had been treated for the previous 
few years for a panic disorder; and that he had a provisional 
diagnosis of panic disorder with agoraphobia. Id.  
Thereafter, the VA social worker obtained a social, medical 
and military history from the appellant that included the 
appellant's report of the major traumatic event he 
experienced in service.  In this regard, the appellant 
reported that he was aboard the aircraft carrier USS 
Enterprise when several explosions occurred; and that he 
"saw his buddy blown up as well as other people and planes" 
as a result of the explosions. Id.; however, see copy of a 
letter the appellant apparently mailed in January 1969 to his 
parents that discusses the January 1969 fire and explosion on 
the USS Enterprise.  After conducting a mental status 
examination, the VA social worker diagnosed the appellant 
with PTSD.  

In diagnosing the appellant with PTSD, the July 2007 VA 
social worker indicated that the appellant re-experienced his 
trauma from service as reflected by his having ongoing 
distressing recollections, nightmares, flashbacks and panic 
attacks.  She reported that the appellant worked hard to keep 
distressing recollections out of his mind, felt detached from 
others and preferred to be left alone, thereby trying to 
avoid memories of the trauma he experienced.  Lastly, the 
social worker opined that the appellant experienced increased 
arousal as a result of the trauma he experienced in service 
in terms of his reports of having difficulty staying asleep, 
periods of irritability, hypervigilance and exaggerated 
startle response. Id.  In making the PTSD diagnosis, the VA 
social worker acknowledged that the appellant's previous 
diagnosis was panic disorder.  However, she believed that the 
appellant actually had PTSD and that the panic attacks the 
appellant experienced were part of this disorder. Id.  VA 
medical records dated in August 2007 and September 2007, 
prepared by a VA Mental Health Center nurse practitioner and 
a VA clinical social worker, continued to reflect a mental 
health diagnosis of PTSD with panic attacks. See August 2007 
and September 2007 VA medical records; September 2007 
certificate of completion of PTSD University signed by a 
clinical social worker; see also VA medical records dated in 
January 2008 and February 2008 (VA medical records prepared 
by VA clinical social worker and nurse practitioner reflect 
diagnosis of PTSD).  

In light of the conflicting mental health diagnoses (panic 
disorder with agoraphobia and PTSD) contained in the 
appellant's medical records, the appellant was afforded a VA 
examination with a VA psychiatrist/medical doctor for a 
specific PTSD assessment in November 2007. See November 2007 
VA examination report.  At that time, a VA psychiatrist 
reviewed the appellant's claims file and obtained a complete 
social and medical history from the appellant that included 
the appellant's account of his traumatic stressor event (a 
stressor event conceded by the RO to the extent that the 
appellant was reported by the RO to be present on the USS 
Enterprise at the time of its explosion). Id., pgs. 1-5; RO's 
November 2007 VA examination request.  Notably, the appellant 
reported to the VA psychiatrist that he did not witness 
anyone directly killed or directly wounded while aboard the 
USS Enterprise, but did witness the aftermath of the 
explosion and assisted in taking people to sick bay. November 
2007 VA examination report, p. 4.  After performing a mental 
health assessment, a PTSD assessment and specifically taking 
into consideration the medical records reflecting the 
appellant's initial diagnosis of panic disorder with 
agoraphobia and subsequent diagnosis of PTSD, the VA 
psychiatrist ultimately concluded that the appellant did not 
report psychiatric symptoms that met the DSM-IV PTSD symptom 
criteria. November 2007 VA examination report, pgs. 3-5.  
Rather, he opined that the appellant's psychiatric 
symptomatology met the diagnostic criteria for panic disorder 
and a diagnosis of alcohol dependence in partial remission. 
Id., p. 5.     

After carefully considering all of the medical evidence 
contained in the claims file, the Board finds that the more 
persuasive and credible evidence supports the conclusion that 
the appellant's mental health diagnosis is that of a panic 
disorder with agoraphobia rather than PTSD, as reflected in 
his December 2005 to June 2007 VA medical records and the 
very detailed and thorough November 2007 VA PTSD examination 
report.  In making this finding, the Board acknowledges that 
the appellant's July 2007, August 2007, September 2007, 
January 2008 and February 2008 VA medical records reflect a 
diagnosis of PTSD rather than panic disorder.  However, the 
Board finds that the PTSD diagnosis reported in the above-
referenced records (provided by a VA nurse practitioner and a 
VA social worker) has been refuted and rebutted by the VA 
psychiatrists who have examined the appellant and have 
specifically found that his psychiatric symptomatology does 
not meet the diagnostic criteria for a diagnosis of PTSD.  
Although the appellant disputes the panic disorder diagnosis 
set forth in his medical records and argues that his mental 
health symptoms are related to a diagnosis of PTSD, the Board 
finds his statements to be unpersuasive since the evidence 
fails to show that the appellant has the requisite training, 
knowledge or expertise (i.e., of a psychologist or 
psychiatrist) to offer an opinion that requires medical 
expertise, such as a diagnosis of a mental disorder. Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Therefore, based upon a thorough review of the record, the 
Board finds that a diagnosis of PTSD has been refuted in this 
case; and that the appellant's mental health diagnosis has 
been and currently is a diagnosis of panic disorder.  Since 
there can be no valid claim without proof of a present 
disability, service connection for PTSD in this case must be 
denied. Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau  v. Derwinski, 2 Vet. App. 141 (1992).  As such, the 
Board finds for the record that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for PTSD.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, as a preponderance of the evidence against the 
appellant's PTSD service connection claim, the doctrine is 
not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).



ORDER

Service connection for posttraumatic stress disorder is 
denied.  


REMAND

In terms of the appellant's claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
posttraumatic stress disorder, to include panic disorder with 
agoraphobia, the Board has found (as discussed in the 
Introduction section above) that the appellant essentially 
expressed disagreement with the denial of this service 
connection claim in the RO's June 2007 rating decision. See 
also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, 
the issue of entitlement to service connection for an 
acquired psychiatric disorder other than posttraumatic stress 
disorder is being returned to the RO for issuance of a 
Statement of the Case. See Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107, 
and in compliance Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should issue a Statement of 
the Case with respect to the 
appellant's claim of entitlement to 
service connection for an acquired 
psychiatric disorder other than 
posttraumatic stress disorder, to 
include panic disorder with 
agoraphobia.  The appellant should be 
advised of the need to submit a 
Substantive Appeal to continue with his 
appeal and the time limit to do so.  He 
should be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.     

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


